PER CURIAM:
John Steven LeRose, Rebecca Lauren LeRose-Sweeney, Frank Gigliotti, Eugene Francis Connelly, and Ronald Amati seek to appeal from the district court’s order entering judgment in favor of the United States in the Appellants’ lawsuit against *317the United States and William Coger, Jr. The claims against Coger are still pending in the district court. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Appellants seek to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.